          Case 3:14-cr-00149-RS Document 69 Filed 11/12/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES

 Date: November 12, 2019         Time: 19 minutes                 Judge: RICHARD SEEBORG
 Case No.: 14-cr-00149-RS-1      Case Name: USA v. Imran Husain
Attorney for Government: Ben Kingsley
Attorney for Defendant: George Newhouse
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

  Deputy Clerk: Corinne Lew                             Court Reporter: Kathy Sullivan
  Interpreter: n/a                                      Probation Officer: Brian Casai


                                       PROCEEDINGS

Sentencing Hearing Held.

                                          SUMMARY

The defendant is hereby placed on Probation for 3 years. The defendant is ordered to pay a
special assessment in the amount of $100, and a fine in the amount of $5,500. Defendant is not
subject to International restrictions. Defense counsel shall submit a proposed order exonerating
bond and for the return of defendant’s passport. Government’s motion to dismiss remaining
counts is granted. (see judgment for specifics)
